ORDER
REYNOLDS, Chief Judge.
This Court failed to consider the issue of the retroactivity or nonretroactivity of the holding in Sandstrom v. State of Montana, 442 U.S. 510, 99 S.Ct. 2450, 61 L.Ed.2d 39 (1979), in its decision and order of February 4, 1980, 483 F.Supp. 783, and therefore it has decided sua sponte to order briefs on that issue and to reconsider its February 4, 1980, decision and order to take into account the retroactivity issue.
IT IS THEREFORE ORDERED that the order filed on February 4, 1980, in this action granting the petitioner Dreske’s application for a writ of habeas corpus is stayed.
IT IS FURTHER ORDERED that the following briefing schedule is established on the issue of the retroactivity or nonretroactivity of the holding in Sandstrom v. State of Montana, 442 U.S. 510, 99 S.Ct. 2450, 61 L.Ed.2d 39 (1979): petitioner’s brief in support of his petition shall be served and filed on or before March 5, 1980; the respondent’s answering brief shall be served and filed on or before March 19, 1980; and the petitioner’s reply brief, if any, shall be served and filed on or before March 28, 1980.